Name: Commission Regulation (EEC) No 152/83 of 21 January 1983 accepting an undertaking given in connection with the anti-dumping proceeding concerning polyvinyl chloride originating in Czechoslovakia, terminating the proceeding and lifting the provisional anti-dumping duty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18 /26 Official Journal of the European Communities 22. 1 . 83 COMMISSION REGULATION (EEC) No 152/83 of 21 January 1983 accepting an undertaking given in connection with the anti-dumping proceeding concerning polyvinyl chloride originating in Czechoslovakia, terminating the proceeding and lifting the provisional anti-dumping duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 10 thereof, After consultations within the Advisory Committee set up pursuant to Article 6 of Regulation (EEC) No 3017/79, Whereas in July 1981 the Commission received a complaint from the European Council of Chemical Manufacturers' Federations, on behalf on 24 producers of polyvinyl chloride resins and compounds, represen ­ ting almost the whole of the Community industry, asking it to open an anti-dumping proceeding ; Whereas the complaint contained sufficient evidence that like products originating in Czechoslovakia, the German Democratic Republic, Hungary and Romania were being dumped, and that material injury was being caused thereby ; whereas the Commission accordingly announced, by a notice published in the Official Journal of the European Communities (3), the initia ­ tion of a proceeding in respect of imports of polyvinyl chloride (NIMEXE codes ex 39.02-41 and ex 39.02-43) originating in Czechoslovakia, the German Democ ­ ratic Republic, Hungary and Romania and commenced an investigation of the matter at Commu ­ nity level ; Whereas a preliminary examination of the facts revealed that dumping was taking place and provided sufficient evidence that material injury was being caused thereby to the Community industry concerned ; whereas the Commission thereupon informed the exporters concerned of the need to adopt protective measures ; whereas, in view of the above findings, the exporters in the German Democratic Republic , Hungary and Romania offered undertakings which were accepted by the Commission ; whereas by Regulation (EEC) No 2568/82 (4) the Commission therefore terminated the proceeding in respect of the above countries and imposed a provisional anti ­ dumping duty of 1 2 % on imports of polyvinyl chlo ­ ride originating in Czechoslovakia ; Whereas in Article 3 of the said Regulation the Commission gave the parties concerned an opportu ­ nity, within one month of the entry into force of the provisional duty and without prejudice to Article 7 (4) (b) and (c) of Regulation (EEC) No 3017/79 , to make known their views and apply to be heard orally by the Commission ; whereas the exporter and a number of the importers concerned availed themselves of this opportunity and made known their views both in writing and orally ; whereas the Commission examined carefully the arguments put forward and found no reason to amend the provisionally determined weighted average dumping margin ; Whereas, as regards the question of injury, the Commission has received no information since the adoption of Regulation (EEC) No 2568/82 which would require any revision of its conclusions formu ­ lated in the said Regulation ; Whereas, after being informed of these findings, the Czech exporter, Petrimex, Bratislava, offered an under ­ taking to the Commission to respect certain minimum prices for its exports to the Community ; whereas the Commission considers this undertaking appropriate in order to eliminate the injurious effects of those exports ; whereas the Advisory Committee set up pursuant to Article 6 of Regulation (EEC) No 3017/79 has raised no objections ; whereas, in these circum ­ stances, the undertaking can be accepted, the procee ­ ding terminated and the provisional duty lifted ; Whereas, in accordance with Article 10 ( 1 ) of Regula ­ tion (EEC) No 3017/79 , the termination of the procee ­ ding and lifting of the provisional duty does not pre ­ clude the definitive collection of amounts secured in implementation of Regulation EEC) No 2568/82 by way of provisional duties pursuant to Article 12 (2) of Regulation (EEC) No 3017/79 , (  ) OJ No L 339, 31 . 12 . 1979, p . 1 . (2) OJ No L 178, 22. 6. 1982, p . 9 . (3 OJ No C 332, 19 . 12 . 1981 , p . 2 . (4) OJ No L 274, 24 . 9 . 1982, p. 15 . 22. 1 . 83 Official Journal of the European Communities No L 18/27 Article 3 Article 2 of Regulation (EEC) No 2568/82 of 24 September 1982, which introduced a provisional anti ­ dumping duty on polyvinyl chloride originating in Czechoslovakia, is hereby repealed. HAS ADOPTED THIS REGULATION : Article 1 The Commission hereby accepts the undertaking offered by Petrimex, Bratislava, in connection with the anti-dumping proceeding concerning imports of poly ­ vinyl chloride originating in Czechoslovakia. Article 2 The anti-dumping proceeding concerning imports of polyvinyl chloride originating in Czechoslovakia is terminated. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1983 . For the Commission Wilhelm HAFERKAMP Vice-President